NO bh bh WH NH HN HN NN NO KH KH KR Ke KR KF FEF Ee Se
on DO ON BB WO NY KK CO HO Dn HDB WH FP WW NY KF OS

Oo oO sI HD NA Bh WH NO

 

pase 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.263 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ANTHONY C. GONZALES, CDCR Case No.: 3:19-cv-00660-GPC-RBM
#AH-5287,
Plaintiff,| ORDER:

v. (1) GRANTING PLAINTIFF’S
NICHOLE GARCIA, MOTION TO COMPEL; AND

Defendant.| (2) DENYING PLAINTIFF’S
MOTION FOR APPOINTMENT OF
EXPERT WITNESS

 

[Does. 36, 40, 42]

 

I. INTRODUCTION

Anthony C. Gonzales (“Plaintiff”), a California prisoner proceeding in pro per and
in forma pauperis (“IFP”), filed a Complaint pursuant to 42 U.S.C. § 1983. (See generally
Docs. 1,3.) Plaintiff claims Defendant Nichole Garcia (“Garcia”), a Calipatria State Prison
(“Calipatria”) staff member, violated Plaintiff's Eighth Amendment right to adequate
medical care. (Doc. | at 2-6.) Plaintiff filed a Motion to Compel Discovery (“Motion to
Compel”), which was accepted nunc pro tunc to March 25, 2020. (Doc. 36.) Garcia filed
a Response in Opposition (“Opposition”) on April 28, 2020. (Doc. 40.) On May 4, 2020,
Plaintiff filed a combined Reply in Support of the Motion to Compel and a Motion for

l

 

3:19-cv-00660-GPC-RBM

 
Oo w~A NH nA FR WD YN &

BO wo wo bb HY WN NY ND NON KH Fe RP YF KF KF YS ee
on KN UN BR WwW NY KF CO OO ANT HD NH BPW NO - &

base 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.264 Page 2 of 9

Appointment of an Expert Witness (collectively “Reply’”). (Doc. 42.) The practice of
filing combined documents is prohibited by Civil Local Rule 5.1(m). But Plaintiff is pro
se and, thus, the Court will not impose strict procedural demands upon him. See Blaisdell
v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013) (courts liberally construe pro se litigants’
filings, relieving them from “strict application of procedural rules and demands that courts
not hold missing or inaccurate legal terminology or muddled draftsmanship against
them.”).

For the reasons outlined below, Plaintiffs Motion to Compel is GRANTED and the
Motion for Appointment of an Expert Witness is DENIED.

Il. FACTUAL & PROCEDURAL BACKGROUND

Plaintiff's Complaint initially named two defendants: Garcia and Defendant Juan
Flores. (Doc. 1 at 2.) Flores filed a Motion to Dismiss, arguing Plaintiff failed to state a
claim for supervisory liability against him. (Doc. 7 at 4.) The Court dismissed Flores
based upon Plaintiffs stipulation. (Docs. 14, 24.)

As to the allegations against Garcia, Plaintiff alleges Garcia engaged in conduct
deliberately indifferent to Plaintiffs serious medical needs in violation of the Eighth
Amendment. (Doc. 1 at 3-5.) According to the Complaint, Plaintiff underwent surgery on
his left elbow on August 17, 2018. (Ud. at 3.) Post-operation, Plaintiff's primary care
physician ordered seven days of daily dressing changes to Plaintiff's surgical wound. (/d.)
Plaintiff alleges Calipatria medical staff provided Plaintiff with new wound dressings the
first three days following surgery (i.e., August 18-20, 2018), but not the fourth, fifth and
sixth post-operation days (i.e., August 21-23, 2018). Ud.) Plaintiff attributes his lack of
new wound dressings on August 21-23, 2018, to a healthcare service technician’s failure
to schedule appointments. (/d.)

Although Plaintiff did not have scheduled appointments on August 21-23, 2018,
Plaintiff “went to the clinic anyways on all these dates.” (Doc. 1 at 3.) On these dates,
Plaintiff claims Garcia, a licensed vocational nurse (“LVN”), refused to re-dress Plaintiff’ s

surgical wound because he did not have scheduled appointments. (/d.) Plaintiff contends

2

 

 

3:19-cv-00660-GPC-RBM

 
0 OA ITD A FSF WY NO =

NO NO NPO WO HN HN ND KN WKN HF HF KF KF HK KF FEF Ell ES ll
oOo nN DO ON BR WY NO KH DT OO Wn DB A FBP WW NYO | OD

 

base 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.265 Page 3 of 9

his surgical wound became swollen and infected as a result of Garcia’s deliberate
indifference. (/d. at 4-5.)

The instant Motion to Compel is predicated upon Garcia’s responses to Plaintiff’ s
Request for Production of Documents, Set Two. (Doc. 36 at 3, 22-24.) As outlined below,
Plaintiff seeks to compel production of documents relating to LVN _ scheduling
appointments entered by Garcia for the months of August and September 2018. (Doc. 36
at 23.)

Il. DISCUSSION

A. Motion to Compel Discovery

i. Meet & Confer Efforts

Plaintiff's Declaration in Support of his Motion to Compel alleges he attempted to
meet and confer with Garcia regarding discovery, but experienced difficulties in facilitating
an outgoing call.! (Doc. 36 at 2-3.) In response to the foregoing, the undersigned issued a
minute order setting a telephonic discovery conference to permit an informal discussion
between the parties, the attorneys, and the Court. (Doc. 37.) Garcia then filed an Ex Parte
Application to continue the telephonic discovery conference based upon movement
restriction guidelines issued by the California Department of Corrections and
Rehabilitation (“CDCR”) in response to COVID-19. (Doc. 38.) The undersigned denied
the Ex Parte Application, vacated the telephonic discovery conference, and set a briefing

schedule on the Motion to Compel to be submitted on the papers. (Doc. 39.)

 

! Plaintiff attaches a February 9, 2020 Inmate Request for Interview, Item or Service, wherein staff
instructed Plaintiff to contact his counselor to facilitate the call. (Doc. 36 at 19.) Plaintiff alleges he
submitted a request to his counselor, his counselor then instructed him to make the request to visiting staff,
and visiting staff instructed him to make the request to the counselor. (/d. at 36.) Plaintiff's February 9,
2020 inmate request pre-dates the service date of Plaintiff's Request for Production of Documents, Set
Two, which is the discovery at issue. (Doc. 36 at 22-24.) Given the discrepancy in timing, Plaintiff's
attempt to meet and confer presumably related to Garcia’s responses to Plaintiff's December 18, 2020
discovery entitled, “Plaintiff's Interrogatories (Set Two) and Request for Production of Documents,”
which is not subject to the Motion to Compel. (Ud. at 9-17.) Although meet and confer efforts pre-dated
the discovery at issue, the nature and scope of documents requested in the first and second set of Requests
for Production of Documents are similar. (Compare Doc. 36 at 9-11 with Doc. 36 at 22-24.)

3

 

3:19-cv-00660-GPC-RBM

 
Oo OA IN HDB Wn BP W NO

NY wNpO HO NH HN WD HW WN KN KR HH KF HF HF KF KF PE ES le
oN DH UN BR WY YH KF TD OO WHIT HD NH FP WW NY KF OS

(

pase 3:19-cv-O0660-GPC-RBM Document 43 Filed 05/20/20 PagelD.266 Page 4 of 9

Plaintiff made a good-faith effort to comply with this District’s meet and confer
requirement. Supra note 1; CivLR 26.1(a). Moreover, given the ongoing COVID-19
pandemic and considering the interests of judicial economy, the Court finds good cause to
dispense with the meet and confer requirement. See CivLR 26.1(d) (the Court is to secure
the just, efficient and economical determination of every action and proceeding, including
a motion to compel).

ii. Timeliness of Garcia’s Discovery Responses & Plaintiff's Motion to
Compel

As another initial matter, the parties dispute the timeliness of Garcia’s responses to
Plaintiff's Request for Production Documents, Set Two (“Requests” or “RFP”). (Doc. 36
at 3-4; Doc. 40 at 2, 14.) Notably, Garcia had yet to serve discovery responses and/or
objections at the time Plaintiff filed the opening brief in support of his Motion to Compel.
(Doc. 36 at 3-4.) The opening brief argued Garcia’s failure to timely produce responses to
the Requests waives any right to serve objections. (/d. at 3-6.) At the time Garcia filed her
opposition to the Motion to Compel, she solely argued the Motion should be denied as
premature and moot because she timely served responses. (Doc. 40 at 2.) Plaintiff's reply
brief does not relitigate the timeliness issue and limits the dispute to the sufficiency of
Garcia’s responses to Request for Production Nos. 14-15. (Doc. 42 at 1-4.) Given that
Plaintiff's reply brief does not concede the timeliness issue, the Court is inclined to address
it.

The parties’ service papers indicate Garcia timely responded. Plaintiff's Proof of
Service indicates a service date of February 17, 2020, however, the United States Postal
Service observed Washington’s Birthday on this date. See
https://about.usps.com/newsroom/events/ (last visited May 19, 2020). Pursuant to Rule 5
of the Federal Rules of Civil Procedure, a paper is served by mailing it to the person’s last
known address—in which service is complete upon mailing. FED. R. CIv. P. 5(b)(2)(C).
At a minimum, February 18, 2020 is date in which service can be deemed complete given

the Post Office’s closure on February 17, 2020. Garcia then had up through March 24,

4

 

 

3:19-cv-00660-GPC-RBM

 
Oo A NDB A BP WY YN

NO po PO WN NY WH WH NY KN KH HF HF HF KF HF EF OE ES
CO SN DN OA BR WO NYO KK CO UO Dn HB WH HBP WY NO KF OS

J

 

pase 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.267 Page 5 of 9

2020, to timely serve responses to Plaintiff's Requests. See FED. R. Civ. P. 34(b)(2)(A)
(the party to whom a request is directed must respond within thirty days after being served);
FED. R. Civ. P. 6(d) (when a party must act within a specified time after being served and
service is made by mail, three days are added after the period would otherwise expire);
FED. R. Civ. P. 6(a)(1) (outlining rules for computing time periods, including excluding
the day of the event that triggers the time period, counting every day and including the last
of the period except it if falls on a Saturday, Sunday, or legal holiday). Garcia timely
served responses to the Requests on March 19, 2020. (Doc. 40 at 2, 14.) Therefore,
Plaintiff's timeliness and waiver arguments are unavailing.

As to the timeliness of the Motion to Compel, the November 20, 2019 Scheduling
Order required all fact discovery to be complete by March 20, 2020. (Doc. 31 at 1.)
“Completed” means that “all discovery under Rules 30-36 of the Federal Rules of Civil
Procedure . . . must be initiated a sufficient period of time in advance of the cut-off date,
so that it may be completed by the cut-off date ...” Wd.) Additionally, the undersigned’s
Civil Chambers Rules require “[d]iscovery motions be filed with sufficient time for
production before the fact discovery deadline. All discovery shall be completed by all
parties on or before the fact discovery deadline; this includes discovery ordered as a result
of a discovery motion.” See Montenegro Civil Case Procedures & Chambers’ Rules, Disc.
Mots.

Plaintiff is incarcerated, proceeding pro se, and now litigating during the COVID-
19 pandemic. See Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987) (stating “strict
time limits . . . ought not to be insisted upon where restraints resulting from a pro se prisoner
plaintiff's incarceration prevent timely compliance with court deadlines.”) (internal
quotations and citations omitted). Plaintiff has attempted to diligently pursue discovery,
propounding a set of discovery in December 2019 and a follow-up set in February 2020.
(Doc. 36 at 9-10, 22-23.) In this particular case, the undersigned declines to strictly enforce
its Civil Chambers Rules against Plaintiff and addresses the merits of the Motion.

///

 

3:19-cv-00660-GPC-RBM

 
So mA tN HD A BP WD NO

NO bP bP HN HN HN WH KN NN FR FHF HF HF He KF PO
CO SN HN ON BR WO NBO K& CO HO Dns HDB nH FP W NY | O&O

(Pase 3:19-cv-O0660-GPC-RBM Document 43 Filed 05/20/20 PagelD.268 Page 6 of 9

iii. Adequacy of Garcia’s Responses to Discovery Requests
As to the sufficiency of Garcia’s responses, the discovery dispute is limited to the
following:

RFP NO. 14:? Produce all records of scheduled LVN appointments for Plaintiff
Anthony Gonzales, made by the Defendant Nichole Garcia during the month of
August 2018.

RESPONSE: Responding Party objects that this request seeks documents already
in [Plaintiff's possession and equally available to the Propounding Party. All
medical appointments scheduled for plaintiff are detailed in plaintiff's medical
records from Calipatria State Prison. On information and belief, Responding Party
believes that Propounding Party has already obtained copies of these records from
the same source(s) available to Responding Party. Responding Party does not
maintain, control, or have custody of any other records responsive to this request.
Accordingly, no additional documents will be produced in response to this request.

RFP NO. 15: Produce all records of scheduled LVN appointments for Plaintiff
Anthony Gonzales, made by the Defendant Nichole Garcia during the month of
September 2018.

RESPONSE:? Responding Party objects that this request is identical to Request for
Production of Documents No. [14]. Responding Party directs Propounding Party to
her response to that Request and fully incorporates it into this response.

(Doc. 36 at 23; Doc. 40-1 at 12-13; Doc. 42 at 1-2.)

Plaintiff states he received “appointment notes” written by Garcia, but he has been
unable to retrieve records relating to all of his medical appointments scheduled by Garcia.
(Doc. 42 at 2.) Plaintiffs reply brief attaches the following as Exhibit 2: an April 9, 2020
Inmate/Patient Request for Health Record Copies requesting “documents showing the

appointments scheduled by ‘LVN’ Nichole Garcia . . . for inmate Anthony Gonzales during

 

? Garcia assigned different RFP numbers than those assigned by Plaintiff, labeling Plaintiffs RFP No. 14
as RFP No. 9 and RFP No. 15 as RFP No. 10. (Doc. 40-1 at 12.) For clarity, the Court uses the numbers
assigned by Plaintiff. (Doc. 36 at 23.)

3 Garcia’s response to RFP No. 15 states RFP No. 15 is identical to RFP No. 14. Not so. RFP No. 15
specifically requests records from September 2018. (Doc. 36 at 23.)

6

 

 

3:19-cv-00660-GPC-RBM

 
0 mA NN HD nA FP W YN

NO No NO WH HO HO LH HN NO HR HR SR KR HB He SF SS SS
ont DN ON BP WO NY KK CO ODO Wns HD WH BW NY KF CO

(

 

base 3:19-cv-O0660-GPC-RBM Document 43 Filed 05/20/20 PagelD.269 Page 7 of 9

August and September 2018”; a release for disclosure of medical records; and a receipt for
copies of health records information indicating Plaintiff received copies of “[alll notes
written by ... Garcia” from August 17, 2018 through September 30, 2018. (/d. at 11-13
(emphasis added).) Garcia objects to RFP Nos. 14-15 because the information is detailed
in Plaintiff's medical records, which parties may equally access. (Doc. 40-1 at 12-13.)
Garcia states she “believes” Plaintiff already obtained his medical records. (/d.) Other
than these medical records, Garica “does not maintain, control or have custody of any other
records responsive” to RFP Nos. 14-15. (/d.)

The scope of discovery is broad. The Federal Rules of Civil Procedure authorize
parties to obtain discovery of “any nonprivileged matter that is relevant to any party’s claim
or defense and proportional to the needs of the case... .” FED. R. CIv. P. 26(b)(1). To
determine proportionality, the Court considers the following: “the importance of the issues
at stake in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in resolving the issues,
and whether the burden or expense of the proposed discovery outweighs its likely benefit
....” Ud.) A party may request production of documents within the scope of Rule 26(b).
FED. R. CIv. P. 34(a).

The relevancy of the records requested is not at issue, as it directly relates to
Plaintiffs deliberate indifference claim and Garcia did not object on relevancy grounds.
Supra pp. 2-3; (Doc. 40 at 1-3.) RFP Nos. 14-15 are narrowly drawn to a limited
timeframe—-August and September 2018—on a limited issue. As to the parties’ relative
access to the information, there are procedures in place for Plaintiff to access his health
records while housed at Calipatria. See CAL. CODE REGS. tit. 15, § 3370(a), (c) (inmates
may review their own unit health records including records of care and treatment rendered).
Although Plaintiff may access his records, Exhibit 2 to the reply brief demonstrates
Plaintiff's diligence in attempting to acquire the records, to no avail. (Doc. 42 at 11-13.)
Given Plaintiff's pro se status and movement restrictions at CDCR facilities, Garcia is the

party with resources and better access to the records at issue. The Rule 26(b) considerations

7

 

3:19-cv-00660-GPC-RBM

 
Oo Oo ND DBD nA BP WO NO

NY pO PO WN KN WKN WN WN NO HR HR ke KF KF FEF OF S|
CO ~~ DN MN BR WW NYO KH CO BO BAAN KD A FP WW NY | O&O

 

base 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.270 Page 8 of 9

weigh in favor of disclosure by Garcia. Thus, the Court OVERRULES Garcia’s
objections to RFP Nos. 14-15 and ORDERS Garcia to produce medical records within the
scope of the requests.

B. Motion for Appointment of an Expert Witness

Plaintiff seeks the appointment of an expert witness to “form a definite opinion .. .
respecting a division of science... .” (Doc. 42 at 2.) He requests an expert to “testify not
only to the facts, but to his opinion respecting the facts, so far as necessary to inform the
jury and enable them to understand the issues of fact and arrive at a proper conclusion.”
(Ud. at 2-3.)

i. Applicable Standard

An expert witness may testify to help the trier of fact understand the evidence or
determine a fact in issue. FED. R. Evip. 702. Under Federal Rule of Evidence 706(a), the
Court may on its own motion or on the motion of another party, appoint an expert witness.
The decision whether to appoint a neutral expert is discretionary. See Claiborne v. Blauser,
934 F.3d 885, n. 7 (9th Cir. 2019) (citations omitted). Appointment of an expert witness
may be appropriate when “scientific, technical, or other specialized knowledge will assist
the trier of fact to understand the evidence or decide a fact in issue... .” Torbert v. Gore,
No. 14CV2911-BEN-NLS, 2016 WL 3460262, at *2 (S.D. Cal. Apr. 8, 2016) (internal
quotations and citations omitted).

To the extent Plaintiff seeks appointment of an expert for his own benefit, the Court
has no authority to grant him such relief. The IFP statute does not authorize the Court to
appoint an expert for Plaintiff's benefit to be paid by the Court nor does it waive payment
of fees or expenses for witnesses. Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993) (citation
omitted); see generally Gorton v. Todd, 793 F. Supp. 2d 1171, n. 11 (E.D. Cal. 2011) (citing
28 U.S.C. § 1915). Thus, if the Court were to appoint an expert witness in this action, the

expert would be appointed to assist the Court. Even then, the court-appointed expert “‘is

entitled to a reasonable compensation, as set by the court. . . [and] is payable . . . by the

parties in the proportion and at the time that the court directs... .” FED. R. EVID. 706(c)(2).
8

 

3:19-cv-00660-GPC-RBM

 
Oo 7A HN DB A BR W YN

oO pO PN WN ND HN WN WN NO FH HF HF HK HR S| FEF OE ES
CoO ND ONO ON BP WY YN KF CO OO Dns WB HH FP WD NYO KF OC

J

 

pase 3:19-cv-00660-GPC-RBM Document 43 Filed 05/20/20 PagelD.271 Page 9 of 9

At present, there is currently no pending matter where the Court requires the
assistance of a neutral expert. A trial date will not be set until the final pretrial conference
on December 18, 2020. (Doc. 31 at 4.) As such, appointment of an expert is premature at
this time. Carroll v. Yates, No. 1:10-CV-00623-SKO-PC, 2012 WL 1868036, at *1 (E.D.
Cal. May 22, 2012) (declining to appoint expert when matter was not set for trial).

Even assuming arguendo that appointment of a neutral expert is appropriate at this
time, the seriousness of Plaintiffs medical need and the nature of Garcia’s response to that
need does not demand resolution of complex questions concerning medical diagnosis and
judgment. Rather, it appears the material issue to Plaintiff's Eighth Amendment claim
involves determining whether Garica’s alleged failure to schedule appointments for
Plaintiff and/or allow Plaintiff to be seen for wound dressing changes on August 21-23,
2018, amounts to deliberate indifference. (Doc. 1 at 3.) Courts have declined to appoint
an expert under similar circumstances. Torbert, 2016 WL 3460262, at *3 (citing Levi v.
Dir. of Corr., No. CIVS020910LKKKJMP, 2006 WL 845733, *1 (E.D. Cal. Mar. 31,
2006)). Accordingly, Plaintiff's Motion for Appointment of an Expert is DENIED without
prejudice.

IV. CONCLUSION

As provided above, the Court:

(1) OVERRULES Garcia’s objections to RFP Nos. 14-15 and ORDERS Garcia
to produce copies Plaintiff's medical records within the scope of the requests.

(2) DENIES Plaintiff's Motion for Appointment of an Expert Witness without
prejudice.

IT IS SO ORDERED.
DATE: May 20, 2020

 

CK

HON. RUTH BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

 

3:19-cv-00660-GPC-RBM

 
